IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-14,650-08


RICKEY WAYNE TOLBERT, Relator

v.

 203rd JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W02-72223-P(B)

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 203rd Judicial District Court of Dallas County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues on January 4, 2006.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 203rd
District Court of Dallas County, is ordered to file a response with this Court by having the District
Clerk submit the record on such habeas corpus application, by noting that no such application has
been filed, or by setting out the reasons that no findings have been made since the order designating
issues was entered.  This application for leave to file a writ of mandamus will be held in abeyance
until the respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.

Filed:  April 25, 2007
Do not publish